Citation Nr: 1623229	
Decision Date: 06/10/16    Archive Date: 06/21/16

DOCKET NO.  12-02 741	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for diabetes mellitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Timothy A. Ralls, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1970 to May 1973.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2010, rating decision of Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In January 2016, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of this hearing is associated with the claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks entitlement to service connection for diabetes mellitus.  The Veteran stated that while he was stationed in Korea, he was assigned as a driver for a Brigadier General and was tasked with occasionally driving to the Korean Demilitarized Zone (DMZ).  The Veteran contends that his diabetes mellitus should be presumed to have been caused by herbicide exposure while near the DMZ.  Additionally, the Veteran states that in July 1974 he was taken to a hospital with blood sugar readings of 1,200 to 1,300 milligrams per deciliter (mg/dL).  

At the January 2016 Board hearing, the Veteran stated he started going to the VA for treatment about seven or eight years earlier.  Additionally, the Veteran stated he was taken to a hospital due to his blood sugar levels in July 1974.  The Veteran did not indicate whether this was a private hospital or VA hospital.  The Veteran did indicate he had been receiving treatment for his diabetes, but he does not have the records from the last 30 or 40 years.  The doctor he saw when he was a child had retired.  Review of the claims file reflects private treatment records submitted by the Veteran, dated from April 2005 to May 2010.  The file also contains an active problems summary from the VA Medical Center (VAMC) in Houston, Texas.  However, there are no VA medical records associated with the claims file.  

As such, the claim must be remanded for VA treatment records and private treatment records to be obtained and associated with the claims file.  On remand, after obtaining any necessary authorization, attempts must be made to obtain and associate with the claims file any outstanding private treatment records regarding the Veteran's diabetes mellitus, including the hospital record from July 1974.  Additionally, all VA treatment records regarding the Veteran must be obtained and associated with the claims file.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015); Bell v. Derwinski, 2 Vet. App. 611 (1992).

The Veteran has never been afforded a VA diabetes examination.  A September 2006 private treatment records reflects a notation of type 1 diabetes mellitus since 1975.  The VA problems summary reflects a diagnosis of diabetes mellitus in January 2011.  In August 2011, the Veteran was afforded a general medical examination in which it is noted the Veteran was diagnosed with diabetes in 1974 and had been on insulin ever since.  The assessment was insulin dependent diabetes mellitus.  

The Board finds a VA examination is necessary to address the etiology of the Veteran's diabetes mellitus.  Presuming the Veteran was hospitalized in July 1974, it would appear that diabetic symptoms appeared 14 months after separation from service.  It is unclear whether those symptoms would have suddenly appeared or would have started in service or within the one year period after service.  As such, the Veteran must be afforded a VA medical examination.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

1.  Attempt to obtain and associate with the claims file complete VA Medical Center records pertaining to the Veteran.  

2.  The AOJ should contact the Veteran and request that he identify the names, addresses and approximate dates of treatment for all private health care providers who may possess additional records pertinent to his claim, including the hospital that treated the Veteran in July 1974.  After obtaining any necessary authorization, attempt to obtain and associate with the claims file any outstanding private treatment records regarding the Veteran's diabetes mellitus.  Any additional pertinent records identified by the appellant during the course of the remand should also be obtained, following the receipt of any necessary authorizations from the appellant, and associated with the claims file.

3.  Thereafter, arrange for the Veteran to undergo an appropriate VA examination to determine the nature, extent, onset and etiology of any diabetes mellitus found to be present.  The claims file must be made available to the examiner(s) for review in conjunction with the examination(s).  All pertinent symptomatology and findings should be reported in detail.  Any indicated diagnostic tests and studies should be accomplished. 

Based on the examination(s) and review of the record, the examiner(s) should address the following: 

a.  Is it at least as likely as not (50 percent or greater probability) that the Veteran's diabetes mellitus is related to or had its onset during service?

b.  Is it at least as likely as not (50 percent or greater probability) that the Veteran's diabetes mellitus existed and required a restricted diet or greater treatment during the first year after separation from service?

c.  Presuming the Veteran was hospitalized in July 1974 and his blood sugar levels were 1,200 to 1,300 mg/dL, is it at least as likely as not (50 percent or greater probability) that the Veteran's diabetes mellitus existed and required a restricted diet or greater treatment during the first year after separation from service?

The examiner(s) are advised that the term "as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of the medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation.  

A complete rationale must be provided for any opinion offered.  If the examiner(s) is unable to provide a requested opinion without resorting to mere speculation, he or she must explain why that is the case.

4.  Thereafter, readjudicate the Veteran's claim.  If the benefit sought on appeal is not granted in full, the Veteran and his representative should be issued a supplemental statement of the case and provided an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




